Citation Nr: 9916866
Decision Date: 06/18/99	Archive Date: 08/06/99

DOCKET NO. 97-05 532               DATE JUN 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for refractive error, claimed as
eye trouble.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1973 to August 1977.

This case came before the Board of Veterans' Appeals (Board) from
a rating decision of December 1994 from the New Orleans, Louisiana
Regional Office (RO) of the Department of Veterans Affairs (VA),
which, in part, denied service connection for refractive error.

In February 1999, the Board remanded the case in order to schedule
the veteran for a hearing before a Member of the Board at the RO.
On April 20, 1999, the veteran withdrew his hearing request in
writing.

The Board finds that the issue of entitlement to service connection
for hematuria is rendered moot by the RO's October 1997 rating
decision, which awarded service connection for renal cell carcinoma
with radical nephrectomy, adrenalectomy. Hematuria was classified
as an intertwined issue with the issue of renal cell carcinoma in
the July 1995 RO hearing. The hematuria was found to be an early
symptom of the renal cell carcinoma in the October 1997 rating
decision granting service connection for the carcinoma. The grant
of service connection for the renal cell carcinoma is therefore a
complete grant of benefits on this issue.

FINDINGS OF FACT

1. There is no evidence of eye injuries or eye disease inservice.

2. The veteran has not presented competent evidence to show
defective near visual acuity of both eyes to be related to service.

3. The veteran has not submitted evidence sufficient to justify a
belief by a fair and impartial individual that his claim for
service connection for a refractive error, claimed as eye trouble,
is plausible.

- 2 -

CONCLUSION OF LAW

The claim of entitlement to service connection for refractive error
is not well grounded. 38 U.S.C.A. 5107 (a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to service
connection for refractive error, diagnosed as a loss of visual
acuity. He alleges that his eyesight was damaged during active
service as shown by evidence of worsening vision in the service
medical records.

The threshold question that must be resolved with regard to each
claim is whether the appellant has presented evidence that each
claim is well grounded; that is, that each claim is plausible. If
he or she has not, the appeal fails as to that claim, and the Board
is under no duty to assist him or her in any further development of
that claim, since such development would be futile. 38 U.S.C.A.
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must first be
competent medical evidence of a current disability; second, there
must be an incurrence or aggravation of a disease or injury in
service shown in either competent lay or medical evidence; third,
there must be competent medical evidence showing a nexus between
the current disability and the in-service incurrence or aggravation
of a disease or injury. Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated while performing active
duty. See 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303
(1998).

3 -

An appellant has, by statute, the duty to submit evidence that a
claim is well grounded. The evidence must "justify a belief by a
fair and impartial individual" that the claim is plausible. 38
U.S.C.A. 5107 (a) (West 1991). Where such evidence is not
submitted, the claim is not well grounded, and the initial burden
placed on the appellant is not met. See Tirpak v. Derwinski, 2 Vet.
App. 609 (1992). Evidentiary assertions by the appellant must be
accepted as true for the purposes of determining whether a claim is
well grounded, except where the evidentiary assertion is inherently
incredible or is beyond the competence of the person making the
assertion. See King v. Brown, 5 Vet. App. 19 (1993). In this case,
the assertions are beyond the competence of the appellant or are
inherently incredible when viewed in the context of the total
record.

The report from the July 1973 entrance examination revealed the
veteran's eyesight to be 20/25 distant vision and of 20/25 near
vision (J-1) uncorrected bilaterally. The diagnosis was defective
vision, no corrective lens. Service medical records reveal no
evidence of any eye injury or disease. The report of the March 1977
separation examination revealed his eyesight to be 20/20 distant
vision bilaterally and 20/30 right eye, 20/25 left eye near vision,
all uncorrected. The diagnosis was defective near visual acuity
both eyes. The veteran was advised to make an appointment with the
optometrist at the time of his separation examination.

Postservice private medical evidence includes a November 1990
prescription that indicated that the veteran was prescribed
corrective lenses by a Doctor of Optometry. The remainder of the
medical records submitted does not refer to an eye disorder.

At a hearing held in July 1995, the veteran testified he cannot see
for long distances without corrective lenses. He testified that he
was first diagnosed with refractive error a few years after he left
service, but that documentation of this diagnosis was no longer
available.

Upon review of the evidence, the Board finds that a claim for
service connection for visual problems, to include refractive error
is not well grounded. There is no

- 4 - 

evidence of eye disease or residual of eye injury found in the
service medical records. The only findings are that of defective
vision found on the entrance and separation examinations, which the
veteran has alleged was diagnosed as refractive error. There is no
evidence indicating that the defective vision, while shown to have
increased in severity in the separation examination, was due to
anything other than a congenital defect such as refractive error.
The Board points out that the law concerning awards of service
connection for a congenital or developmental defect is dispositive.
In this regard, 38 C.F.R. 3.303(c) provides that a refractive error
of the eye is not a disease or injury within the meaning of
applicable legislation governing the awards of compensation
benefits. As such, regardless of the character or the quality of
any evidence, which the veteran could submit, a strictly refractive
error cannot be recognized as a disability under the terms of the
VA Schedule for Rating Disabilities. See Sabonis v. Brown, 6
Vet.App. 426, 430 (1994).

The Board acknowledges the appellant's belief that he has an eye
disability. However, as a layman the appellant is not competent to
offer medical opinions and, moreover, the Board may not accept
unsupported lay speculation with regard to medical issues. See
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Where the disorders are not currently demonstrated, the claim is
not well grounded. See Rabideau v. Derwinski, 2 Vet. App. 141, 143
(1992). Under these circumstances, the Board concludes that the
veteran has not met the initial burden of presenting evidence of a
well-grounded claim for service connection for loss of visual
acuity, as imposed by 38 U.S.C.A. 5107(a). The claim, therefore,
must be denied. Since the veteran has failed to present a well-
grounded claim for service connection for an eye disorder, VA has
no duty to assist him in the development of facts pertaining to the
claim.

Where a claim is not well grounded it is incomplete, and VA is
obligated under 38 U.S.C.A. 5103(a) (West 1991) to advise the
claimant of the evidence needed to complete his or her application.
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995). In this case, the
RO informed the appellant of the necessary evidence in the

5 - 

statement of the case and subsequent supplemental statement of the
case. The discussion above informs the appellant of the types of
evidence lacking, and which he should submit for a well-grounded
claim. Unlike the situation in Robinette, the appellant has not put
VA on notice of the existence of any specific, particular piece of
evidence that, if submitted, might make the claim well grounded.

ORDER

Service connection for a refractive error, claimed as eye trouble,
is denied as not well grounded.

A. BRYANT 
Member, Board of Veterans' Appeals

6 - 
